                                                    A
        Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 1 of 13 PageID
                                                                            * #:
                                                                               U.a7POSTAGE»PITNEYBOWES




1
                                                                                   ZIP 25305
                                                                                 € 02 4rt      $ 006.65~
                                                                                   0000336763 JUL 05 2020




                                                              t

    1
                                                                                                   3= 1



                                                              1
                                                              i
             Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 2 of 13 PageID #: 8
Office of the Secretary of State                                                                    ~,06iniF~
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305
                                                                                                                            1,,
                                                                                                                       ~, 2
                     USPS CERTIFIED MAIL™                                                                     ; " '*~;
                                                                                                        L  r~
                                                                                                     ~~~


                                                                                                    Mac Warner

                                       1
                  9214 8901 1251 3410 0002 7289 SO
                                                                                                   Secretaryof State
                                                                                                 Stale of West Virginia
                                                                                              Phone: 304-558-6000
                                                                                                        885-767-8683
                                                                                                     Vis~t us online:
                                                                                                     www.wvsos.com
CINCINNATI INSURANCE COMPANY
STEVE CORBLY
6200 SOUTH GILMORE ROAD
FAIRFIELD, OH 45014




    Control Number: 259245                                                     Agent STEVE CORBLY
             Defendant: CINCINNATI INSURANCE COMPANY                          County: Monongalia
                        6200 SOUTH GILMORE ROAD
                        FAIRFIELD, OH 45014 US                           Civil Action: 20-C-185
                                                                   Certified Number: 92148901125134100002728950
                                                                        Service Date: 7/2/2020


I am enclosing:

       1 summons and complaint
which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in the name and on behalf of your unauthorized foreign corporation.
Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your unauthorized foreign corporation as your attorney-in-fact. Please address any
questions about this document directly to the court or the plaintiffs attorney, shown in the enclosed paper, not to the
Secretary of State's office.



Sincerely,




Mac Warner
Secretary of State
 Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 3 of 13 PageID #: 9




                                              SUMMONS

         IN THE CIRCUrT COURT OF MONONGALIA COUNTY, WEST VIRGINIA

ADAM JOEL MYERS DDS PLLC
DBA PINEVIEW DENTAL CARE
AND ADAM JOEL MYERS


                                                                                                                  1~1' ~~27




                                                                                               .,Ii.
                                              PLAINTIFF(S),




                                                                                                                            ; ~ ot~
VS.                                                    CIVIL ACTION NO. 20-C-185




                                                                                                tY· ST Vi~<u~~
CINCINNATI INSURANCE COMPANY




                                                                                                                            ,;~i CEw
c/0 Steve Corbly .
6200 South Gilmore Road
                                                                                                                   .0
Fairfield OH 45014
                                                                                                            .It     ~ .AJ



                                                                                                       zz_r
                                              DEFENDANT(S).

         To the aboVe-name Defendants:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and required to serve SCOTT S. BLASS

whose address is 1358 National Road, Wheeling, WV 26003 an answer including any related counterclaim you

may have to the complaint filed against you in the above-styled civil action, a true copy of which is herewith delivered

to you. You are required to serve your answer within 30 days after service of this summons upon you, e(clusive of

the date of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint and you will be thereafter barred from asserting in another action any claim you may have which must be
asserted by counterclaim in the above-styled action.
DATED: June 29,2020



                                                 /     JEAM FRIEND, CLERK
                                                 (     MOhONGALIA CO. aRCUI~OUR~



                                                                  DEPUTY CLERK
                   Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 4 of 13 PageID #: 10



                                               IN THE CIRCUIT COURT OF MONONGALIA COUNTY, WEST VIRGINIA

                                    ADAM JOEL MYERS, DDS, PLLC
                                    d/Wa PINEVIEW DENTAL CARE,
                                    and ADAM JOEL MYERS,

                                                    Plaintiffs,                     Civil Action No.

                                    V.                                              Judge _
                                    CINCINNATI INSURANCE COMPANY,

                                                    Defendant.
                               1
                                                                          COMPLAINT

                                          NOW COME the Plaintiffs, Adam Joel Myers DDS PLLC d/Wa Pineview Dental Care

                                   and Adam Joel Myers, who for their Complaint against Defendant, Cincinnati Insurance

                                   Company, state as follows:

                                          1.      The Plaintiff, Adam Joel Myers DDS PLLC d/Wa Pineview Dental Care

                               i   (hereinafter "Pineview Dental Care"), is a West Virginia professional limited liability

                                   company with its principal place of business located at 1189 Pineview Drive Suite A,

     ..                            Morgantown, West Virginia 26505-2780.
                                                                                                                                  1
_~IL                                      2.      The Plaintiff, Adam Joel Myers, is and has been at all times relevant herein,
BORDAS
-        No-
                                   a resident of Morgantown, Monongalia County, West Virginia. Adam Joel Myers is a
BORDAS
ATTORNEYS. PLLC
                               ,
                           '       licensed dental professional and the owner of Plaintiff, Adam Joel Myers, DDS, PLLC
1358 National Road
Wheeling, WV 26003         '       d/Wa Pineview Dental Care (hereinafter collectively as "Plaintiffs").
!304-242-8410
f 304-242-3936
106 East Majn Street                      3.      The Defendant, Cincinnati Insurance Company (hereinafter ~Cincinnati
SL Clailsville. OH 43950
t 740-695-8141
f 740-695-6999                     Insurance"), is an Ohio corporation with its primary place of business located at 6200
5267th Street
Moundsvile, WV 26041
t 304-845-56(JO
                                                                                                                                  1
f 304-845-5604
One Gateway Center
420 Ft. Duquesne SIvd~
Suite 1800
Pittsburgh. PA 15222
t 412-502-5000
f 412-709-6343

bordaslaw.com              ~
                1
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 5 of 13 PageID #: 11



                    S. Gilmore Road, Fairfield, Ohio 45014-5141. Cincinnati Insurance is authorized to and

                    does, in fact, issue policies of insurance in West Virginia.

                           4.     On or about March 16, 2020, in response to the global coronavirus                  1
            1
                    pandemic (hereinafter "COVID-19'9, the Governor of the State of West Virginia, Jim

                    Justice, declared that a State of Emergency existed in the State of West Virginia,

                    including Monongalia County, West Virginia.

                           5.     On or about March 16, 2020, the American Dental Association
                                                                                                                     1
            |       acknowledging "the unprecedented and extraordinary circumstances dentists and all
                    health care professionals face related to the growing concern about COVID-19"                    ~

                    recommended that ~dentists nationwide postpone elective procedures for the next three

                    weeks."
                           6.     On or about March 23,2020, Governor Jim Justice issued Executive Order

                    No. 9-20 declaring that in order ~'[t]0 preserve public health and safety, and to ensure         ,

                    the healthcare system in West Virginia is capable of serving all citizens in need,

        '           especially those at high risk and vulnerable to COVID-19, all individuals within the State

                    of West Virginia are under a general stay-at-home order and are directed to stay at
        1           home or their place of residence unless performing an essential activity."                   1
                          7.      On or about March 26, 2020, the State of West Virginia Department of

    ~               Health and Human Resources provided directives to healthcare services, including dental

                    care, which directed nail non-emergent, non-urgent in-person medical, surgical, dental,

    ~               and any other health care practice or procedure must have immediately ceased effective       ,
            i       at 8 p.m. March 24,2020."


                                                                2
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 6 of 13 PageID #: 12



                8.     On or about March 31, 2020, Governor Jim Justice issued Executive Order

         No. 16-20 declaring that effective on April 1, 2020, "all elective medical procedures are

         hereby prohibited," including ~medical procedures that are not immediately medically
         necessary to preserve the patienfs life or long-term health, except that procedures that

         cannot be postponed without compromising the patient's long term health, procedures

         that cannot be performed consistent with other law at a later date, or procedures that

     ~   are religiously mandated shall not be considered 'elective' under this Order."
                                                                                                        1
                9.     Due to the risks associated with COVID-19 and/or due to Governor Jim

         Justice's March 31, 2020 B<ecutive Order, Plaintiffs were forced to shut down their

         business, were precluded access to the business premises and were forbidden from
         performing dental selvices.

                10.    As a result of COVID-19 and/or Governor Jim Justice's March 31, 2020

     ~   Executive Order, Plaintiffs experienced a substantial loss of business income and

         incurred extra expenses that they would not have otherwise incurred.

                11.   When COVID-19 was rapidly spreading throughout the United States,

         including West Virginia, and when Governor Jim Justice signed his March 31, 2020

    '    Executive Order, Plaintiffs were insured through a Cincinnati Insurance policy bearing         ~

         Policy No. ECP 025 60 06, with effective dates of July 1, 2017 through July 1, 2020

         (hereinafter "Policy"). The Policy is not attached to this Complaint inasmuch as it is

         already in the possession of Cincinnati Insurance.

                12.   The Policy issued to Plaintiffs is an all perils policy, meaning that all risks   i

    ' of loss are covered by the Policy, unless specifically excluded.


                                                     3
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 7 of 13 PageID #: 13



               13.    All premiums due and owing on the Policy were timely paid and the Policy

        was in full force and effect at the time Plaintiffs were forced to shut down their business

        and were prohibited access to their business premises and were forbidden from
        performing dental services.

               14.    The Policy issued to Plaintiffs by Cincinnati Insurance provided that

        Cincinnati Insurance ~will pay for direct 'loss' to Covered Property at the 'premises

        caused by or resulting from any Covered Cause of Loss."
                                                                                                      1
    1          15.    The Policy issued to Plaintiffs defined "premises" as "the Locations and

    ~   Buildings described in the Declarations.

               16.    The Policy issued to Plaintiffs defined 'tovered Cause of Loss" as "direct

        'loss' unless the'loss' is excluded or limited in this Coverage Part. ,,

               17.    The Policy issued to Plaintiffs defined the term ~'loss" as "accidental

        physical loss or accidental physical damage. ,,
               18.    The Policy issued to Plaintiffs does not define the phrase naccidental

        physical loss or accidental physical damage."

               19.    The use of the word "or" in the definition of the term "loss" indicates that
        coverage is available if either an "accidental physical loss" or "accidental physical         1
        damage" is experienced with respect to the Covered Property.

               20.    In order to protect themselves from unexpected and unavoidable financial

        losses that could result from catastrophic events, Plaintiffs paid Cincinnati Insurance

        additional premiums in return for Business Income and Extra Expense coverage (also

        known as "business interruption insuranceD.


                                                      4
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 8 of 13 PageID #: 14


                                                                                                           1
                   21.    The Business Income and Extra Expense coverage purchased by the

            Plaintiffs included coverage "for the actual loss of'Business Income' you sustain due to

            the necessary 'suspension' of your 'operations' during the 'period of restoration.' The

            'suspension' must be caused by direct'loss' to property at'premises' which are described
            in the Declarations and for which a 'Business Income' Limit of Insurance is shown in the       ,

            Declarations. The ~loss' must be caused by or result from a Covered Cause of Loss."

                   22.    The Policy issued to Plaintiffs defined ~'Business Income" as "a. Net income

            (net profit or loss before income taxes) that would have been earned or incurred; and
    '       b. Continuing normal operating expenses sustained, including payroll. ,,

                   23.    The Policy issued to Plaintiffs defined ~'suspension" as "a. The slowdown

            or cessation of your business activities; and b. That a part or all of the 'premises' is

            rendered untenantable."

                   24.    The Policy issued to Plaintiffs defined "operations" as ~a. Your business            1

            activities occurring at the 'premises'; and b. The tenantability of the 'premises', if                 ~

        ,   coverage for'Business Income' including 'Rental Value' or'Rental Value' applies."

                   25.    The Policy issued to Plaintiffs defined "period of restoration" as "the period       ~

            of time that: a. Begins at the time of direct'loss'. b. Ends on the earlier of: (1) The date       I

            when the property at the ~premises' should be repaired, rebuilt or replaced with

            reasonable speed and similar quality; or (2) The date when business is resumed at a

            new permanent location."




                                                         5


                                                                                                                   1
   1
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 9 of 13 PageID #: 15

       1
                     26.    The "premises" described in the Commercial Property Coverage
                                                                                                             1
               Declarations for which a"Business Income" Limit of Insurance is shown is 1189 Pineview

               Drive Suite A, Morgantown, West Virginia 26505-2780.

                     27.    The coverage included in the Commercial Property Coverage Part
       i
               Declarations is "Business Income W/ Extra Expense (a)" with limits of "12 Months ALS

               (Actual Loss Sustained)."

                     28.    Under the Policy's Business Income and Extra Expense coverage provision,

               the Policy also provided for Extra Expense coverage, which stated, in part, "Extra

               Expense coverage is provided at the 'premises' described in the Declarations only if the          ~

               Declarations show that'Business Income' coverage applies at that'premises.

                     29.    Plaintiffs suffered ~accidental physical loss" of their Covered Property             |

       ~       inasmuch as Plaintiffs were prohibited access to their "premises" and were precluded

               and/or suspended from performing their business "operations", namely from performing
               elective dental procedures.
                     30.    Plaintiffs suffered "accidental physical loss" of their Covered Property

               inasmuch as COVID-19 prevented the Plaintiffs from accessing their property.

                     31.    As there was no virus exclusion or limitation applicable to Plaintiffs' Policy

           ,   issued by Cincinnati Insurance, COVID-19 is a Covered Cause of Loss under the Policy.

                     32.    The Policy also provided civil authority coverage for lost business income

               and necessary extra expenses incurred as a result of an action of a civil authority that
               prohibited access to the "premises" given that both of the following conditions applied:              ,

               ~'access to the area immediately surrounding the damaged property is prohibited by civil


                                                           6
    11
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 10 of 13 PageID #: 16



    ~ authority as a result of the damage;" and Nhe action of civil authority is taken in                  ~

           response to dangerous physical conditions resulting from the damage or continuation

     '     of the Covered Cause of Loss that caused the damage, or the action is taken to enable

           a civil authority to have unimpeded access to the damaged property."
                  33.    The civil authority coverage provision in the Policy issued to Plaintiffs is an

           independent baNs for the extension coverage to compensate Plaintiffs.

                  34.    An action of a civil authority, namely Governor Jim Justice's March 31,

           2020 Executive Order, required Plaintiffs to shut down their business operations,                   ~

           prohibited access to their premises, and precluded Plaintiffs from operating their

           business.
                  35.    Plaintiffs presented timely claims for coverage under the Policy for the              |

     '     direct "loss" Plaintiffs sustained from COVID-19 and/or Governor Jim Justice's March 31,

           2020 Executive Order.

                  36.    On or about April 21, 2020, Plaintiffs received a letter from Cincinnati

     ;,    Insurance indicating that no coverage was available for Plaintiffs' claims and that

           Cincinnati Insurance would not be extending coverage to Plaintiffs for any lost business

           income and extra expenses.                                                                          1

                  37.    As a result of Cincinnati Insurance's refusal to pay Plaintiffs' claims,

         ~ Plaintiffs were compelled to hire counsel to represent and protect their interests.

                  38.    On May 23,2020, undersigned counsel emailed Cincinnati Insurance and

         ~ informed it that if Cincinnati Insurance would tender the civil authority coverage benefit




                                                        1
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 11 of 13 PageID #: 17



         limit available under the Policy, the Plaintiffs would waive any further claims and the       ~

         Plaintiffs would not incur any attorney fees,

                39.     By letter dated May 27, 2020, Cincinnati Insurance refused to pay any

         benefits to the Plaintiffs.

                40.     At all relevant times, Plaintiffs were insured through Cincinnati Insurance

     ~   Policy bearing Policy No. ECP 025 60 06, and all premiums due and owing on the Policy

         were paid as of the date Plaintiffs were forced to shut down its business operations,

         were prohibited access to the premises and were forbidden from performing dental                  1
         selvices.
                41.     The business income and extra expense coverage included in Cincinnati

     I   Insurance Policy No. ECP 025 60 06 also provided Plaintiffs with coverage for lost

         business income and expenses incurred as a result of the action of a civil authority.
         Plaintiffs had an objectively reasonable expectation for lost business income and extra

         expenses coverage benefits and/or coverage benefits resulting from an action of civil
         authority, Governor Jim Justice's March 31, 2020 Executive Order.

                42.     Plaintiffs presented a timely claim to Cincinnati Insurance under Policy No.

         EPC 025 60 06 for the lost business income and extra expense coverage benefits and/or

         civil authority coverage benefits, and they have complied with all of the requirements
         and provisions set forth therein.
                43.     Plaintiffs are entitled under Policy No. ECP 025 60 06 to recover benefits

     I   due and owing under the lost business income and extra expenses coverage and/or                       ~




                                                         8
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 12 of 13 PageID #: 18



                coverage for an action of civil authority, Governor Jim Justice's March 31, 2020 Executive
                                                                                                              1
                Order.

                         44.   Cincinnati Insurance has refused to pay any of the benefits due and owing

                under Policy No. ECP 025 60 06 for Plaintiffs' lost business income and extra expenses.
    1
                         45.   The failure to pay the benefits due and owing under Policy No. ECP 025

        ,       60 06 for Plaintiffs' coverage benefits constitutes a breach of contract for which

                Cincinnati Insurance is liable, together with interest, costs and attorneys' fees.
    1
                         46.   As a direct and proximate result of the failure of Cincinnati Insurance to

                pay policy benefits due and owing to Plaintiffs, Plaintiffs were compelled to hire counsel,           ~

                file suit, and have incurred, and will continue to incur attorneys' fees, costs and
                expenses.                                                                                         1
                         47.   The acts and omissions of Cincinnati Insurance, by and through its agents,             ~

                representatives and employees, in the handling of the claims for business income and
        , extra expense coverage benefits and/or coverage benefits resulting from an action of                    I
                civil authority caused Plaintiff, Adam Joel Myers, to experience severe emotional

            , distress, mental anguish, inconvenience, annoyance, humiliation, embarrassment,
                aggravation, fear, worry, concern, anxiety and other general damages, some of which                   I

                are reasonably certain to continue into the future.

                         WHEREFORE, Plaintiffs, Adam Joel Myers DDS PLLC d/Wa Pineview Dental Care                        ,

                and Adam Joel Myers, seek judgment against Defendant, Cincinnati Insurance

                Company, for all benefits they are contractually entitled to recover pursuant to Cincinnati

                Insurance Company Policy, Policy No. ECP 025 60 06, and for compensatory and general


                                                             9



            1
    1
Case 1:20-cv-00148-TSK Document 1-1 Filed 08/01/20 Page 13 of 13 PageID #: 19



            damages, in an amount within the jurisdiction of this Court to be determined by a jury,

            for pre-judgment and post-judgment interest, attorney fees and costs expended in this

            action, for any other specific or general relief as may become apparent as this matter

            progresses, and such other relief as this Court deems proper.

                           A TRIAL BY JURY-IN DEMANDED ONAU ISSUES.                                   1



                                                        ADAM JOEL MYERS, DDS, PLLC d/Wa
                                                        PINEVIEW DENTAL CARE, and
                                                        ADAM JOEL M'~~, Plaintiffs
                                                                                                          1
        1                                                                                                 1
                                                        By:       /l./ /.l~~~'
                                                              SCOTT S. BlASS (#4628)
                                                              JUSTIN J. SELEP (#13771)
                                                              BORDAS & BORDAS, PLLC
                                                              1358 National Road
                                                              Wheeling, WV 26003
                                                              Telephone: 304-242-8410
                                                              SBIass@Bprda5Law.com
                                                              JSeleD©BordasLaw.com
                                                              Counsel for Plaintiffs




                                                      10
